Title: Enclosure: William Short to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 24 June 1791
From: Short, William
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Jacob,Van Staphorst, Nicholaas,Hubbard, Nicholas



Paris June 24. 1791.
Gentlemen

Since my last I have not seen M. Dufresne & of course have nothing new to say to you concerning the disagreeable affair of the rate of exchange for the million of florins paid by you. I fear he will not consent to any other mode of settling it than that of the current rate ascertained by sworn brokers agreeably to the data of Messrs. Hogguers & Co’s draught furnished you. I hope you will furnish me with proper grounds for contesting this matter since you have thought it proper to throw it on my hands—these can only be by ascertaining the moment of your tender of the million of florins & the then rate of exchange. It would be however much more agreeable & more suitable to the interests of the U. S. if you & Messrs. Hogguer & Co. settle this matter agreeably to the usages of the exchange of Amsterdam.
I will thank you to let me know also the progress of your opinion with respect to the loan at 4½. p. cent—the present price of the 5. p. cent bonds—& also whether it will be absolutely indispensable to augment the commission as you say. As it may become essential for the U. S. to make a new loan before the time may arrive when one at 4½. p. cent can be insured—or rather as it may under certain circumstances be judged proper to open a loan at 5. p. cent instead of awaiting the contingency of one at 4½. p. cent, it becomes proper to have your ideas with respect to the commission in that case. Supposing the value of the bonds had continued as when the last loan was opened I should have been of opinion that it would have been most for the advantage of the U. S. to have put the commission of the undertakers on the former footing viz 1½. p. cent instead of 2 p. cent given on the last loan, as this would have been an economy of ½. p. cent, for the U. S. without risking the success of the loan, & would have been the same thing for you. As the value of these bonds has now risen above par, I suppose you will consider it perfectly just that the commission should be paid out of this incident value; & particularly as this value is increasing I suppose it will be still more agreeable for the undertakers. The current value of the bonds I think was 99½ p. cent at the opening of the last loan. The commission was then 4. p. cent of which 2. p. cent went to the undertakers—reducing this 2. p. cent to its former standard of 1½.—it would be equally advantageous for you to open the next loan at 3½. p. cent commission provided the bonds had remained at 99½. I suppose then that the U. S. have a right to expect to open their next 5 p. cent. loan at 3½. p. cent commission, estimating the value of the bonds at 99½. so that whatever their value may be above that at the opening of the loan will be diminished on the 3½. p. cent—thus if they are at 101.—1½. p. cent will be diminished, so that the U. S. will have to pay only 2. p. cent commission, although you receive 3½.—& so in proportion. I suppose there will be no difficulty in this matter as your profits will remain the same as in the last loan. I shall wait for your answer & hope to recieve it by the return of post that I may decide according as circumstances may arise here whether to wait for the contingency of the 4½. p. cent loan or directions (if it becomes indispensable) at 5. p. cent. The former will of course be waited for as long as possible & would be much prefered as being much for the interest & credit of the U. S. I am with the utmost sincerity, Gentlemen, your most obedt. servt.
W: Short
Messers. W & J. Willink &c Nas. & Job. Van Staphorst & Hubbard.Amsterdam

